

Exhibit 10.1


STOCK OPTION AGREEMENT


(Non-Qualified Performance-Based Stock Option – with
Time-Based Vesting under Fiscal 2018 Annual Incentive Plan)




Name of Employee:
«Name»
 
 
Date of Grant:
March 9, 2018
 
 
Number of Shares (at Target):
«No. of Shares»
 
 
Exercise Price Per Share:
«Exercise Price»



THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective after the close
of business on the 9th day of March, 2018, between Christopher & Banks
Corporation, a Delaware corporation (the “Company”), and the above-named
individual, an employee of the Company or one of its subsidiaries (“Employee”).


1.    Grant of Option. Pursuant to the Christopher & Banks Corporation 2014
Stock Incentive Plan (the “Plan”), the Company hereby grants to Employee,
effective as of the close of business on the date of grant listed above and
subject to the terms and conditions of the Plan and this Agreement, a
non-qualified option (the “Option”) to purchase from the Company up to an
aggregate of «No. of Shares» shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), at the purchase price of $«Exercise Price»
per share, such Option to vest, if at all, and be exercisable as hereinafter
provided.


2.    Expiration Date. This Option shall expire on the 5 year anniversary of the
date of grant (the “Expiration Date”) unless earlier terminated, in whole or in
part, as set forth below and under no circumstances may the Option be exercised
after the Expiration Date.


3.    Vesting of Option. Subject to the other terms and conditions of this
Agreement and the Plan, including but not limited to Section 5, this Option will
vest, in accordance with and to the extent provided in this Agreement and
Exhibit A as follows:


(a)    Performance-Based Criteria. Following completion of the fiscal year 2018
audit performed by the Company’s independent registered public accounting firm
and a determination, as described in the next succeeding sentence, by the
Compensation Committee (the “Committee”) that all or a portion of the Option
shall be subject to vesting as of the Performance Vesting Date (as defined
below). The number of shares that will subject to vesting (the “Vesting Shares”)
will be based on whether and to what extent the


1
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------




Threshold or Target performance level of the performance goal has been achieved
and whether cash flow for Fiscal 2018 is positive, as set forth in Exhibit A to
this Agreement, and as determined by the Committee in its sole discretion (the
“Committee’s Performance Goal Determination”). The “Threshold Option Number”
will be increased to the “Target Option Number” set forth on Exhibit A to this
Agreement if the Company’s performance goal is achieved at or above the Target
level, or decreased to zero if the Company’s performance goal is not achieved at
the Threshold performance level. The “Threshold Option Number” set forth on
Exhibit A to this Agreement represents the number of shares that would vest if
the Company achieves the performance goal at the Threshold level and the number
of shares vesting for performance between Threshold and Target shall be linearly
interpolated. If the number of shares of Common Stock to be delivered to
Employee is not a whole number, then the number of shares of Common Stock shall
be rounded down to the nearest whole number. The day of the Committee’s
Performance Goal Determination is referred to in this Agreement as the
“Performance Vesting Date.”


(b)    Time-Based Vesting. Subject to the provisions of Sections 5 and 10, the
Vesting Shares shall vest as follows:


(i)    50% on the Performance Vesting Date; and


(ii)    50% on March 9, 2020.


To the extent the number of Vesting Shares is not divisible by two, then the
additional one share shall vest on the Performance Vesting Date (e.g. 10,001
Vesting Shares, 5,001 shall vest on the Performance Vesting Date and 5,000 on
March 9, 2020.)


4.    Exercise of Option. To the extent all or a portion of the stock option
award has vested, the vested portion of this Option may be fully or partially
exercised from time to time; provided that, this Option may not be exercised
after the Expiration Date. Notwithstanding the foregoing, this Option shall not
be exercisable for a fractional share of Common Stock. Any exercise of this
Option shall be made in writing, using such form as is approved by the Company
and duly executed and delivered to the Company, specifying the number of shares
as to which the Option is being exercised.


5.    Change-in-Control.


(a)    Prior to the Performance Vesting Date.


Notwithstanding any provisions herein to the contrary or the vesting schedule in
Exhibit A, if a Change-in-Control of the Company occurs prior to the Performance
Vesting Date, then, for purposes of determining the number of shares that are
eligible to vest, the performance period shall be deemed to end on the last day
of the last completed fiscal month of the Company prior to the date of the
Change-in-Control (the shortened performance period is referred to herein as the
“Change-in-Control Performance Period”). The number of Vesting Shares will be
based on the extent of achievement of the T


2
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------




hreshold or Target performance level of the performance goal set forth in the
attached Exhibit A, as adjusted proportionately for the Change-in-Control
Performance Period (i.e., dividing the total number of fiscal months in the
Change-in-Control Performance Period by 12) as determined by the Committee in
its sole discretion and linearly interpolated for performance between Threshold
and Target. Notwithstanding Section 3(b), the Employee’s Vesting Shares shall
vest in full and be exercisable upon the consummation of the Change-in-Control
(or immediately prior to the consummation of such Change-in-Control provided
that the consummation subsequently occurs).


(b)    Following the Performance Vesting Date. Notwithstanding anything herein
to the contrary, if a Change-in-Control of the Company occurs on or after the
Performance Vesting Date, then the number of Vesting Shares that have not
otherwise become vested and exercisable shall automatically become fully and
immediately vested and exercisable upon consummation of the Change-in-Control
(or immediately prior to the consummation of such Change-in-Control, provided
that consummation subsequently occurs).


6.    Payment of Option Exercise Price. On the date of any exercise of this
Option, the purchase price of the shares as to which this Option is being
exercised shall be due and payable and shall be made (i) in cash or by cash
equivalent acceptable to the Committee; (ii) by delivery of shares of Common
Stock held by Employee for more than six (6) months (or such period as the
Committee may deem appropriate, for accounting purposes or otherwise), any such
shares so delivered to be deemed to have a value per share equal to the Fair
Market Value of the shares on such date; (iii) through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered the amount of proceeds necessary to satisfy the exercise price; or
(iv) if approved by the Committee, by a combination of the methods described
above.


7.    Option Nontransferable. This Option is not transferable otherwise than by
will or the laws of descent or distribution and, during Employee’s lifetime, is
exercisable only by Employee or his or her guardian or legal representative.


8.    Rights as a Stockholder. Employee shall have no rights as a stockholder
with respect to any of the shares covered by this Option until the date of
issuance to Employee of the shares in book entry form or of a stock certificate
or other evidence of the issuance for such shares, and no adjustment shall be
made for any dividends or other rights if the record date of such dividends or
other rights is prior to the date such stock certificate or other evidence of
the issuance for such shares is issued.


9.    Restrictions on Issuance of Shares. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law. The Company shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.


3
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------






10.    Termination of Employment.


(a)The Option granted pursuant to this Agreement shall terminate immediately
upon the termination of Employee’s employment by the Company or any subsidiary
for Cause (as defined below).


(b)If Employee’s employment is terminated as a result of Employee’s Disability
(as defined below), Retirement (as defined below) or death prior to the
Performance Vesting Date, then, for purposes of determining the number of shares
that are eligible to vest, the performance period shall be deemed to end on the
last day of the last completed fiscal month of the Company prior to the date of
the termination due to death, Disability or Retirement (the shortened
performance period is referred to herein as the “Shortened Performance Period”).
The number of Vesting Shares will be based on the extent of achievement of the
Threshold or Target performance level of the performance goal set forth in the
attached Exhibit A, as adjusted proportionately for the Shortened Performance
Period (i.e. dividing the total number of fiscal months in the Shortened
Performance Period by 12) as determined by the Committee in its sole discretion
and linearly interpolated for performance between Threshold and Target.
Notwithstanding Section 3(b), the Employee’s Vesting Shares shall vest in full
and be exercisable upon the Committee’s determination of the number of Vesting
Shares pursuant to this Section 10(b).


(c)If following the Performance Vesting Date, the Employee’s employment is
terminated as a result of Employee’s Disability, death, or Retirement, then the
remainder of the Vested Shares, notwithstanding anything to the contrary in this
Agreement, shall be immediately exercisable in full.


(d)The Option granted pursuant to this Agreement, to the extent it has vested as
of the date of Employee’s termination resulting from Employee’s death or
Disability, may be exercised by Employee or Employee’s legal representative,
heir or devisee, as appropriate, within one year from the date of Disability or
death.


(e)If Employee’s employment is terminated by Employee or the Company for any
reason other than Cause, Disability or death, including Employee’s Retirement,
such Option may be exercised, to the extent it has vested as of the date of
termination, within ninety (90) days following the date of termination.
Notwithstanding the preceding sentence, the Company may terminate and cancel
such Option during the ninety (90)-day period referred to in the preceding
sentence if the Company’s Board of Directors or the Committee has determined
that Employee has, before or after the termination of employment: (i) materially
breached the terms of any agreement between Employee and the Company, including
any employment, confidentiality, or noncompete agreement, (ii) violated, in any
material way, any Company policy or (iii) engaged in any other act that can be
reasonably expected to cause substantial economic or reputational injury to the
Company.


4
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------






(f)Subject to the foregoing provisions of this Section 10, the Option (or any
portion thereof) which is not exercisable on the date of termination of
employment shall not be exercisable thereafter.


11.    Definitions.


(a)    “Cause” shall mean (A) if the Employee is a party to an employment,
severance (or similar) agreement with the Company or any employing subsidiary of
the Company that defines the word “cause” (or similar term), then Cause for
purposes of this Agreement shall have the meaning ascribed to it under that
agreement; and (B) if there is no such agreement or definition, Cause shall mean
(1) any fraud, misappropriation or embezzlement by Employee in connection with
or affecting the business of the Company or its affiliates, (2) any conviction
of (including any plea of guilty or no contest to) a felony or a gross
misdemeanor by Employee, (3) any gross neglect or persistent neglect by Employee
to perform the duties assigned to Employee or any other act that can be
reasonably expected to cause substantial economic or reputational injury to the
Company, (4) any material violation of the Company’s written policies,
procedures or codes of conduct by Employee or (5) if the Employee has a
severance or employment agreement with the Company, a material breach of the
duties, cooperation, non-compete, non-solicitation, non-disparagement or
confidentiality provisions of such agreement.
    
(b)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long-term disability plan
then maintained by the Company or the employing subsidiary.


(c)    “Retirement” shall mean the Employee’s voluntary termination of his or
her employment relationship with the Company on a date upon which the sum of
Employee’s age and number of years of employment with the Company equals or
exceeds sixty-five (65) years.


12.    Exercise Period. Nothing contained in Sections 10 or 11 shall be
interpreted or have the effect of extending the period during which an Option
may be exercised beyond the Expiration Date provided in this Agreement or
established by law or regulation. Death of the Employee subsequent to
termination shall not extend such period.


13.    Exchange of Shares in Corporate Transactions. If, pursuant to any
reorganization, sale or exchange of assets, consolidation or merger, outstanding
shares of Common Stock of the Company is or would be exchanged for other
securities of the Company or of another corporation which is a party to such
transaction, or for property, this Option shall apply to the securities or
property into which the Common Stock covered hereby would have been changed or
for which such Common Stock would have been exchanged had such Common Stock been
outstanding at the time.




5
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------




14.    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.


15.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the exercise of the Option by (i)
delivering cash, a check (bank check, certified check or personal check) or a
money order payable to the Company on or before the Option exercise date,
(ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered upon exercise of the Option having a Fair Market Value
equal to the amount of such taxes, (iii) delivering to the Company on or before
the Option exercise date shares of Common Stock held by Employee for more than
six (6) months (or such other period as the Committee may deem appropriate for
accounting purposes or otherwise) having a Fair Market Value equal to the amount
of such taxes, or (iv) if approved by the Committee, a combination of the
methods described above. Employee’s election regarding satisfaction of
withholding obligations shall be made on or before the Option exercise date.


16.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ Employee,
and this Agreement shall not affect in any way the right of the Company or any
of its subsidiaries to terminate the employment of Employee. For purposes of
this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of the Company, any successor
corporation or a parent or subsidiary corporation of the Company or any
successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.


17.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Option.


18.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.


6
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------






19.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.


20.    Performance Award Recoupment. Employee understands, acknowledges and
agrees that the Company has adopted a Recoupment Policy which provides, in
connection with a restatement of the Company’s financial statements, for the
recoupment of “Incentive Compensation” (as defined in the Recoupment Policy)
gained by officers where such Incentive Compensation is based on “Financial
Reporting Measures” (as defined in the policy). Employee further understands,
acknowledges and agrees that this Agreement and the award of options if any, to
be issued pursuant to the terms of this Agreement are subject to the terms of
the Company’s Recoupment Policy.




[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE FOLLOWS]


7
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.




 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
By:
 
 
 
Luke R. Komarek
 
 
 
 
Title:
Senior Vice President, General Counsel
 
 
 
 
EMPLOYEE
 
 
 
 
Signed:
 
 
 
«Name»
 
 
 







8
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------




EXHIBIT A


This Exhibit A to the Stock Option Award effective as of the close of business
on the 9th day of March, 2018 (the “Option”) contains the performance
requirements for the vesting of the Option. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Option.


Number of Shares Which may become Exercisable (Vesting Shares)




Threshold Award Number
Target Award Number
«Threshold»
«Target»



Performance Period


Fiscal Year 2018


Performance Goal


Performance Goal
Threshold
Target
Operating Income
(as defined below)
«Threshold»
«Target»



•
Operating Income is defined as net earnings (loss), plus income tax provision
(benefit), less other income (expense), plus interest expense, net as reported
in the Company’s audited financial statements, but excluding the impact (whether
positive or negative) thereon of any change in accounting standards, impairment
charges or extraordinary items and before the payment of any cash incentives or
expense for stock incentives pursuant to the Fiscal 2018 Annual Incentive
Program.



•
The number of shares earned and vesting for performance between the Threshold
and Target will be linearly interpolated.



•
As a condition to meeting the Performance Goal and the determination of whether
any of the shares become exercisable as of the Performance Vesting Date, the
Company’s Cash Flow (as defined below) for Fiscal 2018 must be positive.



•
Cash Flow is defined as cash flow provided by operating activities less capital
expenditures and excluding the net proceeds (and rent) associated with any
sale-leaseback of the building and the impact (both positive and negative) of
any extraordinary items.



9
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)

--------------------------------------------------------------------------------






Chief Financial Officer Certification Required as Condition to Vesting


Prior to the Performance Vesting Date, the Chief Financial Officer, based on the
Company’s audited financial statements, shall certify in writing to the
Committee the Operating Income for Fiscal 2018 (as defined above) and whether
Cash Flow (as defined above) for Fiscal 2018 is positive. Such certification
shall include supporting documentation as appropriate.




10
«Name»– Non-Qualified Stock Option Agreement (March 9, 2018)